DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks, Amendments
Applicant is thanked for the October 27, 2020 response to the July 27, 2020 Non Final Office Action.  Applicant’s remarks have been fully considered, but they are not persuasive.  Respectfully, it appears that either Brown (US 5,421,320) was misconstrued, or there may have been a miscommunication.
Applicant remarks that “the Office Action asserts that Brown teaches these features1, referring to element 63 in Fig 52, which is reproduced below”.
Respectfully, the examiner notes that in the previous office action3, the baffle plate – now amended to read “a baffle plate” – is element 52.  In figure 5, it’s seen in section from top left to bottom right, and in figure 8 it’s seen in elevation.  For clarity, in figure 8, the interior wall/ baffle plate element 52 is shaded grey:
[AltContent: arrow]
    PNG
    media_image1.png
    237
    621
    media_image1.png
    Greyscale

Applicant remarks
Respectfully, the examiner notes that, it is anticipated that Applicant may assert that the same remark applies to interior wall/ baffle plate 52.  A review of the disclosure does not provide a definition of “piecewise-continuous surface”; this language appearing only in the claims.  
Please note that as “a piecewise continuous surface” has been understood to disclose pieces of the surface are continuous, Brown discloses such a structure.  
However, in view of the disclosure of specification paragraphs [0041] and [0043], a “continuous surface/wall” is as follows:
[0014] discloses “(a)s shown in FIG. 17, the baffle 120 (and similarly for the other embodiments) also is aligned to form a substantially continuous wall surface 1000 (shown by the heavy line which is superimposed on the oven/hood combination) extending from the face of the oven 1010 to the baffle portion 1120 leading up to the inlet 1030… this continuous surface helps to guide much of the fumes directly to the inlet 1030.”
[0043] discloses “(t)he above features may be employed in subcombinations. For example, the continuous wall 1000 may be provided in other configurations, for example, with an inlet located lower than the top of the hood 1005 or without side skirts 1015 or lip 1050. For another example, the low aspect-ratio hood design may have more conventional structures such as ones that do not provide the continuous surface 1000; i.e., baffle 120 (FIG. 1) 1020 removed.
Since paragraph [0043] discloses that such a structure lacks criticality, it is respectfully noted that a hypothetical amendment of a “
Applicant remarks that “Claim 13 … has been amended to recite an exhaust apparatus that includes, inter alia, ‘a baffle extension plate4 extending from the baffle plate bottom edge of the baffle plate to a top edge of an uppermost opening of the aligned access of the conveyor oven’ (and) neither Brown nor Van Niekerk teach or suggest the claimed baffle extension plate”.
Respectfully, the examiner notes two things:
First, Claim 13 has been amended to include “a baffle extension plate extending from the of the baffle plate to a top edge of an uppermost opening of the 
Second, Brown discloses a baffle extension plate (annotated, below), extending from the bottom edge of the baffle plate (52) to a top edge of an uppermost opening (57) of the conveyor (99) oven. 
[AltContent: connector][AltContent: connector][AltContent: textbox (- Baffle extension plate - )]
    PNG
    media_image2.png
    428
    1038
    media_image2.png
    Greyscale


Claim Interpretation
In re Claims 3 and 22, the amended limitation “the exhaust inlet has a height measured between the top edge and the top wall of the first hood is smaller than a height of the at least one grease filter” has been interpreted as follows.
Claims 1 and 13 disclose the baffle plate having “a top edge”, and a “top wall” of the hood.  Accordingly, a “height” has been understood to be in a vertical direction.  Similar to the vertical inlet height (Fig 1: (135)), the filter “height” is interpreted as the distance spanned by the upstream face of the filter in the vertical direction (parallel to (135)), as shown below:

    PNG
    media_image3.png
    246
    609
    media_image3.png
    Greyscale

Applicant is requested to confirm or clarify this claim interpretation.



Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).
Claims 1 – 5, 8, 13, 15, 21 – 24 and 265 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Brown (US 5,421,320) in view of Van Niekerk (US 6,196,214).
In re Claim 1, Brown discloses an exhaust apparatus (figs 1 – 8: (26)) for a conveyor oven (11) which has a front wall and an opposed rear wall with conveyor terminals (101, 102) extending in a horizontal direction through openings (fig 1: (57)) at least on the front wall, the exhaust apparatus comprising: 
a first hood (fig 3: (26) at (103)) linked to a duct (36) at a first (“left”) end of the duct and connected to a frame (fig 1: (46)) configured for mounting on the conveyor oven such that the first hood is positioned directly over at least one of the conveyor terminals (as seen in fig 1), 
[AltContent: textbox (52)]
    PNG
    media_image4.png
    622
    1354
    media_image4.png
    Greyscale

the first hood having a recess (annotated above) defined at least in part by a baffle plate (52), 
the baffle plate (52) having a first side (proximal (41)), a second side opposite to the first side (proximal (3A)), a bottom edge, a top edge, and opposing side edges (apparent), 
the bottom edge of the baffle plate being arranged so as to be aligned with a top of the conveyor oven and to be aligned directly over one of the openings (figs 1, 8: (57)) on the front wall when the first hood is mounted on the conveyor oven (annotated, below),

    PNG
    media_image5.png
    607
    909
    media_image5.png
    Greyscale

the baffle plate (52) being angled (as seen in figs 2, 3 and 5) such that the top edge (proximal (42)) is farther from the one of the openings (57) than the bottom edge (proximal (39a)) and such that the baffle plate defines a piecewise-continuous surface with the front wall when the first hood is mounted on the conveyor oven,
Please note that a piecewise-continuous surface has been understood to be a surface that is continuous in pieces.
the baffle plate further defining a first hood exhaust inlet (fig 8: (67)) close to the top edge, the exhaust inlet being configured to convey fumes to an exhaust system through said duct, (col 3, ln 61 – col 4, ln 2) and
the first hood having at least one grease filter (47) disposed in a filter rack (48/49), such that fumes on the first side of said baffle plate flow through said exhaust inlet to said second side of said baffle plate and into said at least one grease filter.   
Brown lacks wherein:
the baffle plate further defining a first hood exhaust air inlet between the top edge and a top wall of the first hood.
Van Nieckerk teaches an exhaust apparatus (Abstract), comprising:
a hood (fig 5: (500)) having a front panel (20), a rear panel (18), and a baffle plate (48);
the baffle plate having a lower edge (50), and a top edge (annotated below), and
the baffle plate (48) further defining an exhaust air inlet (fig 2: (118)) between the top edge and a top wall of the first hood.

    PNG
    media_image6.png
    358
    605
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Brown at taught by Van Nieckerk, such that the hood comprises:
an exhaust inlet at the top edge of the baffle plate,
for the benefit of minimizing the accumulation of exhaust air between the inner hood wall and the top edge of the baffle plate, thereby providing good air extraction from the zone immediately above a cooking surface (col 4, lns 22 – 28).
Regarding the limitation “the exhaust inlet is defined at the top edge of the baffle plate”, Applicant has not disclosed any criticality for the claimed limitation.  For example, specification paragraph [0031] discloses that the exhaust inlet need only be “close to the forward edge”.
In re Claim 2, 
In re Claim 3, the proposed system has been discussed, wherein the exhaust inlet has a height measured between a top edge and the top wall of the first hood (annotated, below) is smaller than a height of the at least one grease filter (47).

    PNG
    media_image7.png
    479
    671
    media_image7.png
    Greyscale

In re Claim 4, Brown discloses wherein the first hood (fig 3: (26) at (103)) has a plenum (annotated above, Claim 1) with a horizontal connection through a vertical wall (39A) of said plenum so as to link the first hood to the duct (36).
[AltContent: textbox (Horizontal connection - )]
    PNG
    media_image8.png
    399
    430
    media_image8.png
    Greyscale

In re Claim 5, Brown disclosed wherein the hood further comprises a lip (41)6 and a pair of side curtains (left side wall (42), right side wall (56)), the lip being disposed proximal to the top edge of the baffle plate, the pair of side curtains being disposed at the opposing side edges of the baffle plate, respectively.  
In re Claim 8, the proposed combination has been discussed above (in re Claim 1) wherein Van Nieckerk teaches at least a portion of the baffle plate is curved along a portion of its length (please refer to the annotated figure above).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the baffle plate of the proposed system such at least a portion of the baffle plate is curved, for the benefit of providing a shape that yields improved fluid dynamics thereby reduced pressure drop.
Claim 9 has been cancelled by Applicant.
In re Claim 13, see above In re Claim 1, wherein Brown discloses an exhaust apparatus (26) for a conveyor oven (11) which has a front wall and an opposed rear wall with conveyor terminals (101, 102) extending in a horizontal direction through openings (57) at least on the front wall, the exhaust apparatus comprising: 
a first hood (at (103)) linked to a duct (36) at a first (“left”) end of the duct and connected to a frame (fig 1: (46)) configured for mounting on the conveyor oven such that the first hood is positioned directly over at least one of the conveyor terminals (as seen in fig 1), 

    PNG
    media_image4.png
    622
    1354
    media_image4.png
    Greyscale

the first hood having a recess (annotated above) defined at least in part by a baffle plate (52), 
the baffle plate (52) having a first side (proximal (41)), a second side opposite to the first side (proximal (3A)), a bottom edge, a top edge, and opposing side edges (apparent), 
the baffle plate bottom edge (proximal (39B)) being arranged so as to be aligned with a top of the conveyor oven and to be aligned directly over one of the openings (57) on the front wall when the first hood is mounted on the conveyor oven (84),
the baffle plate (52) being angled such that the top edge is farther from the one of the openings than the bottom edge (annotated, above) and such that the baffle plate defines a piecewise-continuous surface with the front wall when the first hood is mounted on the conveyor oven,
the baffle plate further defining a first hood exhaust inlet (fig 8: (67)) proximal to  the top edge, the exhaust inlet being configured to convey fumes to an exhaust system through said duct, (col 3, ln 61 – col 4, ln 2) and
the first hood having at least one grease filter (47) disposed in a filter rack (48/49), such that fumes on the first side of said baffle plate flow through said exhaust inlet to said second side of said baffle plate and into said at least one grease filter,

    PNG
    media_image9.png
    397
    965
    media_image9.png
    Greyscale

further comprising a baffle extension plate (annotated, above) extending from the bottom edge of baffle plate (52) to a top edge of an uppermost opening (57) of the conveyor oven (11).   
Brown lacks wherein:
the baffle plate further defining a first hood exhaust air inlet between the top edge and a top of the first hood.
Van Nieckerk teaches an exhaust apparatus (Abstract), comprising:
a hood (fig 5: (500)) having a front panel (20), a rear panel (18), and a baffle plate (48);
the baffle plate having a lower edge (50), and a top edge (annotated above), and
the baffle plate (48) further defining a first hood exhaust air inlet (fig 2: (118)) between the top edge and a top of the hood;
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system of Brown at taught by Van Nieckerk, such that the baffle plate comprises:
an exhaust inlet between the top edge of the baffle plate and a top of the hood,
for the benefit of airflow along the surface being laminar, thereby providing good air extraction from the zone immediately above a cooking surface (col 4, lns 22 – 28).
Regarding the limitation “the exhaust inlet is defined at the top edge of the interior wall”, Applicant has not disclosed any criticality for the claimed limitation.  For example, specification paragraph [0031] discloses that the exhaust inlet need only be “close to the forward edge”.
Claims 14 – 20 have been cancelled by Applicant.

In re Claim 21, (see above, In re Claim 13) Brown discloses further comprising a second hood (fig 3: at (107)) linked to said duct (36) at a second (“right”) end of the duct and connected to said frame such that the second hood is positioned directly over a different conveyor terminal of the conveyor oven (as seen in fig 3).
In re Claim 22, the proposed system has been discussed, wherein the exhaust inlet has a height measured between a top edge and the top wall of the first hood (annotated, below) is smaller than a height of the at least one grease filter (47).

    PNG
    media_image7.png
    479
    671
    media_image7.png
    Greyscale

In re Claim 23, (see above, In re Claim 13) 
In re Claim 24, (see above, In re Claim 13) Brown disclosed wherein the hood further comprises a lip (41)7 and a pair of side curtains (left side wall (42), right side wall (56)), the lip being disposed proximal to the top edge of baffle plate, the pair of side curtains being disposed at the opposing side edges of the baffle plate (fig 2: (52)), respectively.  
In re Claim 26, (see above, In re Claim 1) Brown discloses further comprising a baffle extension plate extending from the bottom edge of the baffle plate (52) to a top edge of an uppermost opening (57) of the conveyor oven (as seen in the annotated figure, below).

    PNG
    media_image10.png
    380
    962
    media_image10.png
    Greyscale



Claims 6, 7, and 25 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Brown (US 5,421,320) in view of Van Niekerk (US 6,196,214), and further in view of Nester (US 5,320,088).
In re Claim 6, the proposed system has been discussed in Claim 5 above, but lacks wherein the pair of side curtains are taller at a first position relative to said conveyor oven than at a second position that is farther than the first position from said conveyor oven.   
Nester teaches an exhaust apparatus (fig 2: (13)) for conveying fumes from a cooking apparatus (11), the exhaust apparatus comprising:
an exhaust hood (13) having a top wall (66), a back wall (17), a lip (18), and spaced apart side curtains (19a, 19b), (col 5, lns 47 – 52)
the exhaust hood comprising a recess (20) defined at least in part by a lip (18/52) and a baffle plate (34), the lip (18) being disposed proximal to the top edge of said interior wall (apparent), 
said baffle plate being angled such that the top edge of said baffle plate is farther from the cooking apparatus (11) than the bottom edge of said baffle plate (the bottom edge being proximal hood back wall (17)), and
the chamber is formed between a top (37) of the exhaust hood and the baffle plate (34), and
a portion of the chamber between the top of the exhaust hood (37) and the top edge of the baffle plate (34) in the vertical direction is entirely above a lower edge (52) of the lip (18),
wherein the pair of side curtains (19a, 19b), are taller at a first position (proximal the vertical wall) relative to said cooking apparatus than at a second position (distal) that is farther than the first position from said cooking apparatus.   
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed combination as taught by Nester, such that the pair of side curtains are taller at a first position relative to said conveyor oven than at a second position that is farther than the first position from said conveyor oven, slightly reducing the area of the side curtain thereby providing greater physical and visual access to the at least one opening, for the benefit of improved safety and user satisfaction.   
In re Claim 7, the proposed system has been discussed, but lacks wherein a lower edge of the lip is higher than or at the same height as the hood interior wall bottom edge of the baffle plate.
 Nester teaches wherein the lower edge (fig 2: (52)) of the lip (18) is higher than the bottom edge of the baffle plate (34).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed combination as taught by Nester, such that a lower edge of the lip is higher than 
In re Claim 25, the proposed system has been discussed in Claim 24 above, but lacks wherein the pair of side curtains are taller at a first position relative to said conveyor oven than at a second position that is farther than the first position from said conveyor oven.   
Nester teaches an exhaust apparatus (fig 2: (13)) for conveying fumes from a cooking apparatus (11), the exhaust apparatus comprising:
an exhaust hood (13) having a top wall (66), a back wall (17), a lip (18), and spaced apart side curtains (19a, 19b), (col 5, lns 47 – 52)
the exhaust hood comprising a recess (20) defined at least in part by a lip (18/52) and a baffle plate (34), the lip (18) being disposed proximal to the top edge of said interior wall (apparent), 
said baffle plate being angled such that the top edge of said baffle plate is farther from the cooking apparatus (11) than the bottom edge of said baffle plate (the bottom edge being proximal hood back wall (17)), and
the chamber is formed between a top (37) of the exhaust hood and the baffle plate (34), and
a portion of the chamber between the top of the exhaust hood (37) and the top edge of the baffle plate (34) in the vertical direction is entirely above a lower edge (52) of the lip (18),
wherein the pair of side curtains (19a, 19b), are taller at a first position (proximal the vertical wall) relative to said cooking apparatus than at a second position (distal) that is farther than the first position from said cooking apparatus.   
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed combination as taught by Nester, such that the pair of side curtains are taller at a first position relative to said conveyor oven than at a second position that is farther than the first position from said conveyor oven, slightly reducing the area of the side curtain thereby providing greater physical 

Claim 10 rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Brown (US 5,421,320) in view of Van Niekerk (US 6,196,214), and further in view of Nester (US 5,320,088).
In re Claim 10, the proposed system has been discussed in Claim 1 above, but lacks wherein 
Nester teaches wherein a spoiler (Figs 2, 4: (53)) extends from a portion of the first side of the baffle plate.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proposed combination, in view of Nester, such that a spoiler extends from a portion of the first side of the baffle plate, to further direct exhaust plumes into the exhaust inlet, for improved system operation.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Brown (US 5,421,320) in view of Van Niekerk (US 6,196,214), and further in view of Welsh (US 4,738,244).
 In re Claim 11, the proposed system has been discussed in Claim 1 above, but lacks wherein the baffle plate forms at least a portion of a structure that pivots to provide access to the at least one grease filter.  
Welsh teaches a kitchen exhaust hood (Abstract), the hood (18) comprising:
a back wall (fig 1: (22)), left and right side walls (23 and 24), a top (26) and a front (27);
an upper and lower filter rack (28 and 31); and
a baffle plate (41), comprising a top edge (46) and a bottom edge (44);
wherein the bottom edge (44) is pivotably attached (via plate apertures (43) and brackets (42)) to a lower filter rack (31); wherein
the bottom edge (44) of the baffle plate (41) is “effectively hinged” to the lower filter rack, such that the plate can swing downward from in front of the filters (33) to permit filter removal for cleaning, and replacement. (col 2, lns 18, 19; col 5, lns 27, 28).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the back wall of the proposed combination, as taught by Walsh, such that the baffle plate comprises a hinge-like structure to provide access to the at least one grease filter, for ease of maintenance and improved operational safety.
In re Claim 12, see above (In re Claim 11), wherein the proposed combination comprises a hinge (fig 1: (42)) about which the baffle plate (41) pivots is aligned with the bottom edge (44) of the baffle plate.

Conclusion
The prior art made of record and not relied upon, and yet is considered pertinent to applicant's disclosure can be found in the PTO - 892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/Frances F. Hamilton/Examiner, Art Unit 3762  

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                                                                                                                                      




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These features refers to “an exhaust apparatus that includes a baffle plate”.
        2 Page 10 of 11, line 12.
        3 Paragraph 23:  third bullet and fifth bullet.
        4 [0029] “A baffle extension plate (fig 6) 452 bridges a gap between the mouth 475 and a baffle plate 420.”
        5 Claims 14 – 20 have been cancelled by Applicant.
        6 Please note that the specification of Brown discloses that the hood is comprised of “a front wall (41), left side wall (42), back wall (43) and top (44E) … (right side wall) 56 (col 3: lns 2, 3, 16 – 18, 22 – 35). For purposes of examination, the disclosure of the specification has been relied upon for identifying the relative wall portions, not the figures which are labeled incorrectly.
        7 Please note that the specification of Brown discloses that the hood is comprised of “a front wall (41), left side wall (42), back wall (43) and top (44E) … (right side wall) 56 (col 3: lns 2, 3, 16 – 18, 22 – 35). For purposes of examination, the disclosure of the specification has been relied upon for identifying the relative wall portions, not the figures which are labeled incorrectly.